DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the spray arm hinge " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutiette (US 2019/0352836 cited in IDS), and in further view of Kim (US 2015/0267337).
Regarding claim 1, Boutiette figures 1-5 teach a laundry treating appliance comprising: 
a chassis (102 cabinet) defining an interior; 
a rotatable treating chamber (120 wash basket)  located within the interior and having an access opening; 
a spray arm (200 nozzle assembly) assembly having a spray head (202 extendable nozzle)  including a scrub surface, the spray arm assembly movable through a range of motion between a first position and a second position (retracted and extended positions shown in figure 5).[0025-30]
Boutiette teaches one or more agitation elements 318 (e.g., brushes, ridges, dimples, etc.) may be positioned on or extend from extendable nozzle 202 thereby reading on a scrub surface. [0043]
Boutiette is silent to a basin underlying the spray head throughout the range of motion and having a drain fluidly coupled with the treating chamber.
Kim is directed towards a washing machine having an auxiliary washing unit 120. Figure 9B further teaches the washing water may be discharged to the main washing space 11a through the auxiliary drain 130.[0120][0179]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide an auxiliary washing unit and auxiliary drain as taught in Kim in the laundry treating appliance of Boutiette to remove hard dirt or small stains needing to be hand-washed or separately washed in another place before being put into the washing machine.[0008]
Regarding claim 2, Kim figures 1 and 2 suggest the basin overlies the access opening.
Regarding claim 6, Boutiette teaches one or more agitation elements 318 (e.g., brushes, ridges, dimples, etc.) may be positioned on or extend from extendable nozzle 202 adjacent to nozzle outlet 314. For instance, agitation elements 318 may be positioned at a bottom portion of extendable nozzle 202 or surround at least a portion nozzle outlet 314 such that extendable nozzle 202 may be used to scrub or agitate articles as water or wash fluid is sprayed on those same articles thereby reading on the spray head comprises liquid outlets in the scrub surface.[0043]
Regarding claim 7, Boutiette teaches the user input may be positioned on the extendable nozzle operably coupled to the nozzle valve to selectively direct the fluid from the nozzle outlet thereby suggesting liquid is supplied to the spray head in both the first and second positions.[0007]
Regarding claim 10, Boutiette in view of Kim suggests the basin is provided at a top wall of the chassis.
Regarding claim 11, Boutiette teaches the wash basket is rotatable along the vertical direction thereby reading on the rotatable treating chamber rotates about one of a vertical axis of rotation or a horizontal axis of rotation.[0025]
Regarding claim 12, Kim figure 2 teaches an auxiliary water supply port 60 thereby reading on the basin further defines a liquid inlet.[0137]
Claim(s) 3-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutiette (US 2019/0352836 cited in IDS) and  Kim (US 2015/0267337), as applied to claim 1, and in further view of Kim (US 2018/0340288 cited in IDS).
Regarding claim 3, Boutiette and Kim 337 are silent to the first position is a lowered position and the second position is a raised position.
Kim 288 is directed towards a washing machine wherein a water supply element (125 faucet) may be installed to be movable upward and downward at a rear side of the sink bowl 120. A faucet receiving groove 126 may be formed at a top rear side of the sink bowl 120.[0055]
It would have been obvious to one of ordinary skill in the art to provide the nozzle of Boutiette so that is movable upward and downward as Kim 288 teaches the configuration is well-known in the art.
Regarding claim 4, Kim 288 teaches a faucet receiving groove 126 may be formed at a top rear side of the sink bowl 120. When the faucet 125 moves downward, the faucet 125 may be received in the faucet receiving groove 126. Therefore, Boutiette in view of Kim 288 suggests the spray head confronts the basin when the spray arm assembly is in the lowered position as  the faucet receiving groove is formed a top rear side of the sink bow 
Regarding claim 5, Boutiette in view of Kim 288 figure 3 suggests the spray head is spaced from the basin when the spray arm assembly is in the raised position.
Regarding claim 8, Kim 288 assembly of 125a, 125b, 125c, 125e, and 125d enable the spray arm assembly to be movable between the first and second positions.[0068-70] Therefore, the assembly of Kim 288 and the claimed hinge are art recognized equivalence for the same purpose and an obvious modification.(MPEP 2144.06)
Regarding claim 9, Boutiette in view of Kim 337 and Kim 288 suggest the basin is provided at a top wall of the chassis and the spray arm assembly is hingedly mounted relative to the top wall for movement between the first and second positions.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutiette (US 2019/0352836 cited in IDS) and  Kim (US 2015/0267337), as applied to claim 1, and in further view of Alarcon (US 2019/0010654).
Regarding claim 13, Boutiette teaches one or more nozzle valves 322 may be positioned within the extendable nozzle 202 in fluid communication with the supply line(s) 205A, 205B and nozzle inlets 312A, 312B upstream from the nozzle outlet 314 (e.g., to selectively restrict the water or wash fluid to the nozzle outlet 314).[0045] 
However, Boutiette is silent to the spray arm assembly further comprises a faucet.
Alarcon is directed towards a water supply circuit for a washing machine wherein a faucet may be configured to supply a flow of water as a stream, a spray, a drip, or any other suitable flow pattern.[0026]
It would have been obvious to one of ordinary skill in the art to configure the nozzle of Boutiette with a faucet to allow a user to select a desired flow pattern.[Alarcon 0026]
Regarding claim 14, Boutiette teaches the user input may be positioned on the extendable nozzle operably coupled to the nozzle valve to selectively direct the fluid from the nozzle outlet thereby suggesting the faucet is operable to emit liquid into the treating chamber when the spray arm assembly is in the second position.[0007]
Claim(s) 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutiette (US 2019/0352836 cited in IDS), and in further view of Arai (US 2002/0134117) and Kim (US 2015/0267337).
Regarding claim 15, Boutiette figures 1-5 teach a laundry treating appliance comprising: 
a chassis (102 cabinet) defining an interior; 
a rotatable treating chamber (120 wash basket)  located within the interior and having an access opening; 
a cover (130 door) movably mounted to the chassis for selective movement between opened/closed positions to open/close the access opening; 

a spray arm assembly (200 nozzle assembly) the spray arm assembly having a spray head (202 extendable nozzle) overlying the access opening.[0025-30]
Boutiette is silent to a spray arm assembly is coupled to the cover such that when the cover is moved between the opened/closed positions, the spray arm assembly is moved through a range of motion between raised/lowered positions.
Arai is directed towards a washing machine wherein figure 9 teaches reference numeral 23 represents a bracket member for permitting the partial washing apparatus 5 to be housed therein so as to be kept in a fixed position on the washing machine lid 3.[0089]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a spray arm assembly is coupled to the cover such that when the cover is moved between the opened/closed positions, the spray arm assembly is moved through a range of motion between raised/lowered positions to prevent washed items taken out of the washing machine from becoming caught on the jet nozzle and damaging the items.[0007]
Boutiette teaches the user input may be positioned on the extendable nozzle operably coupled to the nozzle valve to selectively direct the fluid from the nozzle outlet thereby when the spray arm assembly is in the lowered position to spray liquid into the treating chamber.[0007]
Boutiette is silent to a basin underlying the spray head throughout the range of motion and having a drain fluidly coupled with the treating chamber.
Kim is directed towards a washing machine having an auxiliary washing unit 120. Figure 9B further teaches the washing water may be discharged to the main washing space 11a through the auxiliary drain 130.[0120][0179]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide an auxiliary washing unit and auxiliary drain as taught in Kim in the laundry treating appliance of Boutiette to remove hard dirt or small stains needing to be hand-washed or separately washed in another place before being put into the washing machine.[0008]
Regarding claim 18, Arai figure 14 teaches an openable cover 38 for opening and closing the opening to the recessed portion 34 is rotatably fitted through a pair of hinges 37 and 37 thereby reading on cover movably mounted to the chassis for selective movement between opened/closed positions to open/close the access opening.[0157]
Regarding claim 19, Arai figure 14 teaches an openable cover 38 for opening and closing the opening to the recessed portion 34 is rotatably fitted through a pair of hinges 37 and 37 thereby reading on the cover comprises a lid and a lid hinge that hingedly mounts the lid to the chassis.[0157]
Claim(s) 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutiette (US 2019/0352836 cited in IDS), Arai (US 2002/0134117), and  Kim (US 2015/0267337), as applied to claim 15, and in further view of Alarcon (US 2019/0010654).
Regarding claim 16, Boutiette is silent to the spray arm assembly further comprises a faucet.
 Alarcon is directed towards a water supply circuit for a washing machine wherein a faucet may be configured to supply a flow of water as a stream, a spray, a drip, or any other suitable flow pattern.[0026]
It would have been obvious to one of ordinary skill in the art to configure the nozzle of Boutiette with a faucet to allow a user to select a desired flow pattern.[Alarcon 0026]
Boutiette teaches one or more nozzle valves 322 may be positioned within the extendable nozzle 202 in fluid communication with the supply line(s) 205A, 205B and nozzle inlets 312A, 312B upstream from the nozzle outlet 314 (e.g., to selectively restrict the water or wash fluid to the nozzle outlet 314) thereby suggesting a faucet operable to emit liquid into the treating chamber when the spray arm assembly is in the raised position.[0045]
Regarding claim 17, Arai figure 14 teaches holding fixture 35 has a hinge mechanism 36, which allows the partial washing apparatus 5 to rotate through 90.degree. about a vertically extending axis thereby suggesting the spray arm assembly comprises a spray arm hinge and the faucet is integrated with the spray arm hinge.[0153]
Regarding claim 20, Arai figure 14 suggests the lid hinge (37) and the spray arm hinge (36) have coaxial axes of rotation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711